                 Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 1 of 40



 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   Civil Division
     AUGUST E. FLENTJE
 3   Special Counsel
     WILLIAM C. PEACHEY
 4   Director, Office of Immigration Litigation
     District Court Section
 5   SAMUEL P. GO
     Assistant Director
 6   DAVID KIM
     NICOLE GRANT
 7   P. ANGEL MARTINEZ
     Trial Attorneys
 8
         Ben Franklin Station, P.O. Box 878
 9       Washington, DC 20044
         Telephone: (202) 598-8085 / (202) 532-4094
10       Email: Angel.Martinez2@usdoj.gov
                David.Kim4@usdoj.gov
11

12
                                  UNITED STATES DISTRICT COURT
13                               NORTHERN DISTRICT OF CALIFORNIA

14   FARANGIS EMAMI, et al.,                        Case No. 3:18-cv-01587-JD
15                     Plaintiffs,
                                                    DEFENDANTS’ ANSWER TO
16          v.                                      PLAINTIFFS’ SECOND AMENDED
                                                    COMPLAINT
17   CHAD F. WOLF, In His Official Capacity
     As Acting Secretary of Homeland Security,
18   1
       et al.,
19                     Defendants.

20

21

22

23

24

25

26
     1
27    Under Fed. R. Civ. P. 25(d), Acting Secretary Chad F. Wolf, in his official capacity, is
     substituted for his predecessor, Kevin K. McAleenan.
28

     DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT                          3:18-cv-01587-JD
                                         SBU - LEGAL
                Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 2 of 40



 1
               Defendants, by and through undersigned counsel, hereby answer to the Second Amended
 2
     Complaint for Injunctive and Declaratory Relief and for Writ of Mandamus (“Second Amended
 3
     Complaint” or “SAC”), Doc. 81-1, based on information and belief. Defendants deny all
 4
     allegations not specifically admitted, denied, or modified in this Answer.
 5
                                              INTRODUCTION
 6
     1.        Paragraph 1 contains Plaintiffs’ characterization of Presidential Proclamation 9645
 7

 8   (“Proclamation”), to which no response is required. To the extent a response is deemed required,

 9   Defendants deny Plaintiffs’ allegations. Defendants further aver that the Proclamation speaks for

10   itself.
11   2.        Paragraph 2 contains Plaintiffs’ characterization of this action to which no response is
12
     required. To the extent a response is deemed required, Defendants deny the allegations and deny
13
     that their conduct was or is unlawful.
14
     3.        Paragraph 3 contains Plaintiffs’ characterization of this action to which no response is
15

16   required. To the extent a response is deemed required, Defendants admit that Plaintiffs include

17   visa applicants who were denied waivers and visa applicants were informed that their eligibility

18   for a waiver was being considered and have been waiting for months or more than a year without
19
     a waiver decision. This paragraph also quotes and interprets language used in court opinions, which
20
     speak for themselves. Defendants deny the remaining allegations and deny that their conduct was
21
     or is unlawful.
22
     4.        For Paragraph 4, Defendants admit that Plaintiffs include U.S. citizens, lawful permanent
23

24   residents, and Iranian, Libyan, Somali, Syrian, and Yemeni foreign nationals, who have approved

25   immigrant petitions on behalf of their family members, have applied for immigrant or non-
26   immigrant visas, or have applied for business-related or extraordinary ability visa classifications
27
     to the United States. Defendants deny the remaining allegations and deny that their conduct was
28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                         3:18-cv-01587-JD
                                                       1
                                                 SBU - LEGAL
              Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 3 of 40



 1   or is unlawful.
 2   5.     Paragraph 5 contains Plaintiffs’ characterization of this action to which no response is
 3
     required. To the extent a response is deemed required, Defendants deny the allegations and deny
 4
     that their conduct was or is unlawful.
 5
     6.     Paragraph 6 contains Plaintiffs’ characterization of this action to which no response is
 6

 7   required. To the extent a response is deemed required, Defendants deny the allegations and deny

 8   that their conduct was or is unlawful.

 9   7.     Paragraph 7 contains Plaintiffs’ characterization of this action to which no response is
10
     required. To the extent a response is deemed required, Defendants deny the allegations and deny
11
     that their conduct was or is unlawful.
12
     8.     Paragraph 8 contains Plaintiffs’ characterization of this action and legal conclusions to
13
     which no response is required. To the extent a response is deemed required, Defendants deny the
14

15   allegations and deny that their conduct was or is unlawful. The Court has dismissed Plaintiffs’ due

16   process claim. Doc. 152.
17   9.     Paragraph 9 contains a prayer for relief, to which no response is required. To the extent a
18
     response is deemed to be required, Defendants deny that Plaintiffs are entitled to the relief they
19
     seek or any relief whatsoever.
20

21                                        CLASS DEFINITION

22   10.    Paragraph 10 contains legal conclusions to which no response is required. To the extent a
23
     response is deemed required, Defendants deny that Plaintiffs’ proposed class meets the
24
     requirements of Fed. R. Civ. P. 23(a) and (b). Defendants deny the remaining allegations and deny
25
     that their conduct was or is unlawful.
26

27   11.    Paragraph 11 contains legal conclusions to which no response is required. To the extent a

28   response is deemed required, Defendants deny that Plaintiffs’ proposed class meets the
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                         3:18-cv-01587-JD
                                                     2
                                                SBU - LEGAL
                 Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 4 of 40



 1   requirements of Fed. R. Civ. P. 23(a) and (b). Defendants deny the remaining allegations and deny
 2   that their conduct was or is unlawful.
 3
     12.    Paragraph 12 contains legal conclusions to which no response is required. To the extent a
 4
     response is deemed required, Defendants deny that Plaintiffs’ proposed class meets the
 5
     requirements of Fed. R. Civ. P. 23(a) and (b). Defendants deny the remaining allegations and deny
 6

 7   that their conduct was or is unlawful.

 8
                   JURISDICTION, VENUE, AND INTRADISTRICT ASSIGNMENT
 9
     13.    Paragraph 13 contains legal conclusions to which no response is required. To the extent a
10
     response is required, the Defendants deny that this Court has jurisdiction under 28 U.S.C. § 1331
11

12   (federal question); 28 U.S.C. § 1361 (mandamus); 28 U.S.C. § 2201 (Declaratory Judgment Act);

13   5 U.S.C. § 702 (Administrative Procedure Act); 28 U.S.C. § 1651 (All Writs Act); and 28 U.S.C.

14   §§ 2201-2202 (Creation of remedy and further relief), and deny that this Court may grant relief.
15
     14.    Paragraph 14 contains legal conclusions to which no response is required. To the extent a
16
     response is required, Defendants admit that should this Court have jurisdiction over Plaintiffs’
17
     SAC, venue would be proper before this Court.
18
     15.    Paragraph 15 contains legal conclusions to which no response is required. To the extent a
19

20   response is required, Defendants admit that should this Court have jurisdiction over Plaintiffs’

21   SAC, intradistrict assignment would be proper before this Court.
22
                                                PARTIES
23
            I.    Plaintiffs
24

25   16.    Defendants admit Plaintiff Tannaz Toloubeydokhti’s nationality and that she filed

26   immigrant petitions on behalf of her parents that were approved by United States Citizenship and

27   Immigration Services (“USCIS”). Defendants lack knowledge or information sufficient to form a
28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                        3:18-cv-01587-JD
                                                     3
                                               SBU - LEGAL
              Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 5 of 40



 1   belief as to the truth of the remaining allegations, and therefore deny.
 2   17.     Defendants admit Plaintiffs Fathollah Tolou Beydokhti and Behnaz Malekghaeini’s
 3
     nationalities and that they applied for immigrant visas and were refused in accordance with
 4
     Presidential Proclamation 9645. Defendants deny the visa applications are pending. Defendants
 5
     lack knowledge or information sufficient to form a belief as to the truth of the remaining
 6

 7   allegations, and therefore deny.

 8   18.     Defendants admit Plaintiff Afrooz Kharazmi’s nationality and that she filed an immigrant

 9   petition on behalf of her sister that was approved by USCIS. Defendants lack knowledge or
10
     information sufficient to form a belief as to the truth of the remaining allegations, and therefore
11
     deny.
12
     19.     Defendants admit Plaintiff Afshan Alamshah Zadeh’s nationality and that she applied for
13
     an    immigrant visa and was refused in accordance with Presidential Proclamation            9645.
14

15   Defendants aver that on January 23, 2020, Ms. Alamshahzadeh was found eligible for a waiver of

16   her ground of visa refusal and issued an immigrant visa. Defendants deny the visa application is
17   pending. Defendants lack knowledge or information sufficient to form a belief as to the truth of
18
     the remaining allegations, and therefore deny.
19
     20.     Defendants admit Plaintiff Dr. Najib Adi’s nationality and that he filed an immigrant
20
     petition on behalf of his mother that was approved by USCIS. Defendants aver that on May 21,
21

22   2019, Dr. Adi’s mother, Ms. Mona Nasri, was found eligible for a waiver of her ground of visa

23   refusal and issued an immigrant visa. Defendants deny that Dr. Adi or his mother are awaiting

24   adjudication of her waiver application.
25   21.     Defendants admit Plaintiff Ismail Alghazali’s nationality and that he filed an immigrant
26
     petition on behalf of his wife that was approved by USCIS. Defendants admit that Mr. Alghazali’s
27
     wife, Hend Ali Mohammed Musleh Al Lahadi, applied for an immigrant visa and was refused.
28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                         3:18-cv-01587-JD
                                                       4
                                                 SBU - LEGAL
              Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 6 of 40



 1   On October 15, 2019, Mr. Alghazali’s wife was found eligible for a waiver of her ground of visa
 2   refusal and issued an immigrant visa. Defendants deny that Mr. Alghazali’s wife was not
 3
     considered for a waiver. Defendants lack knowledge or information sufficient to form a belief as
 4
     to the truth of the remaining allegations, and therefore deny.
 5
     22.     Defendants admit Plaintiff Malik Almathil’s nationality and that he filed an immigrant
 6

 7   petition on behalf of his wife that was approved by USCIS. Defendants aver that Mr. Al Mathil’s

 8   wife, Shaima Al Mathil, applied for an immigrant visa and was refused, and further aver that Mr.

 9   Al Mathil’s wife’s application for a waiver of her ground of visa refusal is under consideration.
10
     Defendants deny that Mr. Al Mathil’s wife’s waiver is denied. Defendants lack knowledge or
11
     information sufficient to form a belief as to the truth of the remaining allegations, and therefore
12
     deny.
13
     23.     Defendants admit Plaintiff Khalil Ali Nagi’s nationality and that he filed an immigrant
14

15   petition on behalf of his wife that was approved by USCIS. Defendants admit that Mr. Nagi’s wife,

16   Anwaar Yahya Ahmed Alfakeh, applied for an immigrant visa and was refused. Defendants aver
17   that on October 10, 2019, Mr. Nagi’s wife was found eligible for a waiver of her ground of visa
18
     refusal and issued an immigrant visa. Defendants deny that Mr. Nagi’s wife was not considered
19
     for a waiver. Defendants lack knowledge or information sufficient to form a belief as to the truth
20
     of the remaining allegations, and therefore deny.
21

22   24.     Defendants admit that Plaintiff Hezam Alarqaban is a lawful permanent resident of the

23   United States and that he filed an immigrant petition on behalf of his wife that was approved by

24   USCIS. Defendants admit that Mr. Alarqaban’s wife, Jameeleh Kasem Munassar Ali, applied for
25   an immigrant visa and was refused. Defendants aver that on September 23, 2019, Mr. Alarqaban’s
26
     wife was found eligible for a waiver of her ground of visa refusal and issued an immigrant visa.
27
     Defendants further aver that Mr. Alarqaban’s wife’s eleven derivative children visa applicants
28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                         3:18-cv-01587-JD
                                                      5
                                                SBU - LEGAL
              Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 7 of 40



 1   were also found eligible for waivers and issued immigrant visas on that date. Defendants deny that
 2   Mr. Alarqaban’s wife was not considered for a waiver. Defendants lack knowledge or information
 3
     sufficient to form a belief as to the truth of the remaining allegations, and therefore deny.
 4
     25.    Defendants admit Plaintiff Abdurraouf Gseaa’s nationality and that he filed an immigrant
 5
     petition on behalf of his wife that was approved by USCIS. Defendants admit that Mr. Gseaa’s
 6

 7   wife, Marwa Mohamed B Ali, applied for an immigrant visa and was refused. Defendants aver

 8   that on April 26, 2019, Mr. Gseaa’s wife was found eligible for a waiver of her ground of visa

 9   refusal and issued an immigrant visa. Defendants deny that Mr. Gseaa’s wife was not considered
10
     for a waiver. Defendants lack knowledge or information sufficient to form a belief as to the truth
11
     of the remaining allegations, and therefore deny.
12
     26.    Defendants admit Plaintiff Sudi Wardere’s nationality and that she filed an immigrant
13
     petition on behalf of her husband that was approved by USCIS. Defendants admit that Ms.
14

15   Wardere’s husband, Bashir Tahlil Roble, applied for an immigrant visa and was refused.

16   Defendants aver that on July 31, 2020, Ms. Wardere’s husband was found eligible for a waiver of
17   his ground of visa refusal and issued an immigrant visa. Defendants deny that Ms. Wardere’s
18
     husband was not considered for a waiver. Defendants lack knowledge or information sufficient to
19
     form a belief as to the truth of the remaining allegations, and therefore deny.
20
     27.    Defendants admit that Plaintiff Khadija Aden is a lawful permanent resident of the United
21

22   States and that she filed an immigrant petition on behalf of her son that was approved by USCIS.

23   Defendants admit that Ms. Aden’s son, Abdirashid Ahmed Jama, applied for an immigrant visa

24   and was refused. Defendants aver that Ms. Aden’s son failed to appear for a follow up interview
25   on October 10, 2019 regarding consideration of the waiver of his ground of visa refusal.
26
     Defendants further aver that Ms. Aden’s son has not contacted the consular section about
27
     reappearing. Defendants deny that Ms. Aden’s son was not considered for a waiver. Defendants
28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                           3:18-cv-01587-JD
                                                       6
                                                 SBU - LEGAL
              Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 8 of 40



 1   lack knowledge or information sufficient to form a belief as to the truth of the remaining
 2   allegations, and therefore deny.
 3
     28.    Plaintiff Soheil Vazehrad voluntarily dismissed this action, Doc. 132, so no response is
 4
     required. To the extent a response is required, Defendants admit Plaintiff Soheil Vazehrad’s
 5
     nationality and that he filed a nonimmigrant petition on behalf of his fiancé. Defendants lack
 6

 7   knowledge or information sufficient to form a belief as to the truth of the remaining allegations,

 8   and therefore deny.

 9   29.    Plaintiff Atefehossada Motavaliabyazani voluntarily dismissed this action, Doc. 132, so no
10
     response is required. To the extent a response is required, Defendants admit Plaintiff Atefehossada
11
     Motavaliabyazani’s nationality and that she applied for a nonimmigrant visa and was refused. On
12
     November 20, 2019, Ms. Motavaliabyazani was found eligible for a waiver of her ground of visa
13
     ineligibility and issued a nonimmigrant visa. Deny that Ms. Motavaliabyazani was not considered
14

15   for a waiver. Defendants lack knowledge or information sufficient to form a belief as to the truth

16   of the remaining allegations, and therefore deny.
17   30.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the
18
     allegations, and therefore deny. Tourist visa applications under INA section 101(a)(15)(B) have
19
     no petitioner.
20
     31.    Defendants admit Plaintiffs Roghayeh Azizikoutenaei and Hojjatollah Azizikoutenaei’s
21

22   nationalities and that they applied for tourist visas. Defendants lack knowledge or information

23   sufficient to form a belief as to the truth of the remaining allegations, and therefore deny.

24   32.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the
25   allegations, and therefore deny. Tourist visa applications under INA section 101(a)(15)(B) have
26
     no petitioner.
27
     33.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the
28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                           3:18-cv-01587-JD
                                                       7
                                                 SBU - LEGAL
               Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 9 of 40



 1    allegations, and therefore deny. Tourist visa applications under INA section 101(a)(15)(B) have
 2    no petitioner.
 3
      34.    Defendants admit Plaintiffs Farajollah Farnoudian and Farangis Emami’s nationalities and
 4
      that they applied for tourist visas. Defendants lack knowledge or information sufficient to form a
 5
      belief as to the truth of the remaining allegations, and therefore deny.
 6

 7    35.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 8    allegations, and therefore deny. Tourist visa applications under INA section 101(a)(15)(B) have

 9    no petitioner.
10
      36.    Defendants admit Plaintiffs Zahra Rouzbehani and Bahram Charkhtab Tabrizi’s
11
      nationalities and that they applied for tourist visas. Defendants lack knowledge or information
12
      sufficient to form a belief as to the truth of the remaining allegations, and therefore deny.
13
      37.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the
14

15    allegations, and therefore deny. Tourist visa applications under INA section 101(a)(15)(B) have

16    no petitioner.
17    38.    Defendants admit Plaintiff Mohammad Mehdi Mozaffary’s nationality and that he applied
18
      for a tourist visa. Defendants lack knowledge or information sufficient to form a belief as to the
19
      truth of the remaining allegations, and therefore deny.
 20
39.    Defendants admit Plaintiff’s Behnam Babalou’s nationality and that he is the beneficiary of an
 21

22     approved petition from USCIS. Defendants lack knowledge or information sufficient to form a

23     belief as to the truth of the remaining allegations, and therefore deny.

24    40.    Defendants admit Plaintiff’s Hoda Mehrabi Mohammad Abadi’s nationality and that she
25    is the beneficiary of an approved petition from USCIS. Defendants lack knowledge or information
26
      sufficient to form a belief as to the truth of the remaining allegations, and therefore deny.
27
      41.    Defendants admit Plaintiff Dr. Mahdi Afshar Arjmand’s nationality and that he is the
28
      DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                           3:18-cv-01587-JD
                                                        8
                                                  SBU - LEGAL
              Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 10 of 40



 1   beneficiary of an approved petition from USCIS. Defendants lack knowledge or information
 2   sufficient to form a belief as to the truth of the remaining allegations, and therefore deny.
 3
     42.    Defendants admit Plaintiff Dr. Ehsan Heidaryan’s nationality and that he is the beneficiary
 4
     of an approved petition from USCIS. Defendants lack knowledge or information sufficient to form
 5
     a belief as to the truth of the remaining allegations, and therefore deny.
 6

 7   43.    Defendants admit Plaintiff Najmeh Maharlouei’s nationality and that she is the beneficiary

 8   of an approved petition from USCIS. Defendants lack knowledge or information sufficient to form

 9   a belief as to the truth of the remaining allegations, and therefore deny.
10
     44.    Defendants admit Plaintiff Nastaran Hajiheydari’s nationality and that she is the
11
     beneficiary of an approved petition from USCIS. Defendants lack knowledge or information
12
     sufficient to form a belief as to the truth of the remaining allegations, and therefore deny.
13
     45.    Defendants admit Plaintiff Mohamad Hamami’s nationality and that she is the beneficiary
14

15   of an approved petition from USCIS. Defendants lack knowledge or information sufficient to form

16   a belief as to the truth of the remaining allegations, and therefore deny.
17
            I.   Defendants
18
     46.    Defendants deny that Kirstjen Nielsen is Secretary of Homeland Security, and aver that
19

20   Chad F. Wolf is the Acting Secretary of Homeland Security. Defendants admit the remainder of

21   Paragraph 46 to the extent that Acting Secretary Wolf is responsible for the U.S. Department of
22   Homeland Security’s (DHS) obligations under the Proclamation.
23
     47.    Defendants admit that the U.S. Department of Homeland Security (DHS) is a cabinet-level
24
     department based in Washington, D.C. The remainder of Paragraph 47 contains Plaintiffs’
25
     characterization of the Proclamation, which speaks for itself.
26

27   48.    Defendants admit that Michael R. Pompeo is Secretary of State. Defendants admit the

28   remainder of Paragraph 48 to the extent that Secretary Pompeo is responsible for the U.S.
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                           3:18-cv-01587-JD
                                                       9
                                                 SBU - LEGAL
               Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 11 of 40



 1   Department of State’s obligations under the Proclamation.
 2   49.      Defendants admit that the Department of State is a cabinet-level department based in
 3
     Washington, D.C. The remainder of Paragraph 49 contains legal conclusions to which no response
 4
     is required, and Plaintiffs’ characterization of the Proclamation, which speaks for itself.
 5
     50.      Defendants deny that Kevin C. McAleenan is the Commissioner of U.S. Customs and
 6

 7   Border Protection (CBP), and aver that Mark A. Morgan is the Senior Official Performing the

 8   Duties of the Commissioner of CBP. Defendants admit the remainder of Paragraph 50 to the extent

 9   that Mr. Morgan is responsible for the CBP’s obligations under the Proclamation.
10
     51.      Defendants admit that CBP is an agency within DHS based in Washington, D.C. The
11
     remainder of Paragraph 51 contains Plaintiffs’ characterization of the Proclamation, which speaks
12
     for itself.
13
     52.      Defendants deny that L. Francis Cissna is the Director of U.S. Citizenship and Immigration
14

15   Services (USCIS), and aver that Kenneth T. Cuccinelli is the Senior Official Performing the Duties

16   of the Director of USCIS. Defendants admit the remainder of Paragraph 52 to the extent that Mr.
17   Cuccinelli is responsible for the USCIS’s obligations under the Proclamation.
18
     53.      Defendants admit that USCIS is an agency within DHS based in Washington, D.C. The
19
     remainder of Paragraph 53 contains legal conclusions to which no response is required, and
20
     Plaintiffs’ characterization of the Proclamation, which speaks for itself.
21

22                                      STATEMENT OF FACTS
23            I.   The Proclamation
24
     54.      Defendants admit the first sentence in Paragraph 54. The remainder of the paragraph
25
     contains Plaintiffs’ characterization of the Proclamation and media sources, which speak for
26
     themselves.
27

28   55.      Paragraph 55 contains Plaintiffs’ characterization of the Proclamation and a State
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                           3:18-cv-01587-JD
                                                      10
                                                 SBU - LEGAL
                Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 12 of 40



 1   Department press release, which speak for themselves.
 2   56.       Paragraph 56 quotes and interprets language used in court opinions, which speak for
 3
     themselves.
 4
     57.       Paragraph 57 contains Plaintiffs’ characterization of the Proclamation, which speaks for
 5
     itself, and a legal conclusion for which no response is required. To the extent a response is required,
 6

 7   Defendants admit that individuals covered under the Proclamation may be found eligible for visas

 8   and/or admission to the United States lawfully only if they are found eligible for a waiver by a

 9   Customs and Border Protection officer or a consular officer.
10
               II.    Case-by-Case Waivers under the Proclamation
11

12   58.       Paragraph 58 quotes the Proclamation, which speaks for itself.

13   59.       Paragraph 59 contains quotes to the Proclamation and Plaintiffs’ characterization of the

14   Proclamation, which speaks for itself.
15
     60.       Paragraph 60 contains quotes to the Proclamation and Plaintiffs’ characterization of the
16
     Proclamation, which speaks for itself.
17
     61.       Paragraph 61 contains quotes to the Proclamation and Plaintiffs’ characterization of the
18
     Proclamation, which speaks for itself.
19

20             III.   Agency Guidance and Implementation
21
     62.       Paragraph 62 contains Plaintiffs’ characterization of the Proclamation, which speaks for
22
     itself.
23

24   63.       Paragraph 63 contains Plaintiffs’ characterization of this action, to which no response is

25   required. It also quotes a court opinion, which speaks for itself. To the extent a response is deemed

26   required, Defendants deny the allegations and deny that their conduct was or is unlawful.
27   64.       Paragraph 64 contains Plaintiffs’ characterization of a State Department website, which
28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                            3:18-cv-01587-JD
                                                       11
                                                 SBU - LEGAL
              Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 13 of 40



 1   speaks for itself.
 2   65.     Paragraph 65 contains Plaintiffs’ characterization of a media website and declaration,
 3
     which speak for themselves. Defendants deny the remaining allegations.
 4
                     A.     The Guidance Provided by Federal Officials About the Waiver Process
 5                          Has Been Non-Existent or Conflicting
 6   66.     Paragraph 66 contains Plaintiffs’ characterization of exchanges between visa applicants
 7
     and State Department personnel, which speak for themselves. Defendants deny Plaintiffs’
 8
     characterization of such exchanges.
 9
     67.     Paragraph 67 contains Plaintiffs’ characterization of this action, to which no response is
10

11   required. It also quotes a court opinion, which speaks for itself. To the extent a response is deemed

12   required, Defendants deny the allegations and deny that their conduct was or is unlawful.

13   68.     Paragraph 68 contains Plaintiffs’ characterization of this action, to which no response is
14
     required. It also contains Plaintiffs’ characterization of documents referenced in a website, which
15
     speaks for itself. To the extent a response is deemed required, Defendants deny the allegations and
16
     deny that their conduct was or is unlawful.
17
     69.     Paragraph 69 contains Plaintiffs’ characterization of a State Department response to a U.S.
18

19   Senator, which speaks for itself.

20   70.     Paragraph 70 contains a quote to a State Department response to a U.S. Senator, which
21   speaks for itself. It also contains Plaintiffs’ characterization of this action and legal conclusions,
22
     for which no response is required. To the extent a response is deemed required, Defendants deny
23
     the allegations and deny that their conduct was or is unlawful.
24
     71.     Paragraph 71 contains Plaintiffs’ characterization of this action, to which no response is
25

26   required. It also quotes a court opinion, which speaks for itself. To the extent a response is deemed

27   required, Defendants deny the allegations and deny that their conduct was or is unlawful.

28   72.     Paragraph 72 contains Plaintiffs’ characterization of a declaration, which speaks for itself.
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                           3:18-cv-01587-JD
                                                      12
                                                 SBU - LEGAL
             Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 14 of 40



 1   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
 2   allegations, and therefore deny.
 3
     73.    Paragraph 73 contains Plaintiffs’ characterization of this action, to which no response is
 4
     required. It also contains Plaintiffs’ characterization of a declaration, which speaks for itself. To
 5
     the extent a response is deemed required, Defendants deny the allegations and deny that their
 6

 7   conduct was or is unlawful.

 8   74.    Paragraph 74 contains Plaintiffs’ characterization of this action and legal conclusion, to

 9   which no response is required. It also contains Plaintiffs’ characterization of a State Department
10
     website and exchange involving State Department personnel, which speak for themselves. To the
11
     extent a response is deemed required, Defendants deny the allegations and deny that their conduct
12
     was or is unlawful.
13
     75.    Defendants lack sufficient knowledge or information to form a belief as to the truth of the
14

15   remaining allegations, and therefore deny the first sentence in Paragraph 75. The rest of Paragraph

16   75 contains Plaintiffs’ characterization of a declaration, which speaks for itself, and their
17   characterization of this action, to which no response is required; to the extent a response is deemed
18
     required, Defendants deny the allegations and deny that their conduct was or is unlawful.
19
     76.    Paragraph 76 contains Plaintiffs’ characterization of an exchange involve State
20
     Department, personnel, which speaks for itself. To the extent a response is deemed required,
21

22   Defendants deny Plaintiffs’ characterization of such exchange and deny that their conduct was or

23   is unlawful.

24   77.    Paragraph 77 contains legal conclusions and Plaintiffs’ characterization of this action, for
25   which no response is required. It also contains a citation to a court opinion and website article,
26
     which speak for themselves. To the extent a response is deemed required, Defendants deny the
27
     allegations and deny that their conduct was or is unlawful.
28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                           3:18-cv-01587-JD
                                                      13
                                                SBU - LEGAL
                Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 15 of 40



 1   78.       Paragraph 78 contains Plaintiffs’ characterization of this action, for which no response is
 2   required. It also contains a characterization of documents referenced in a website, which speak for
 3
     themselves. To the extent a response is deemed required, Defendants deny the allegations and deny
 4
     that their conduct was or is unlawful.
 5
                      B.     Denial Letters Issued by Consular Officers Provide Further Evidence of
 6                           the Dearth of Meaningful Guidance
 7
     79.       Defendants admit the first sentence in Paragraph 79. The remainder of the paragraph
 8
     contains quotes to a State Department template letters and Plaintiffs’ characterization of it, and it
 9
     speaks for itself.
10

11   80.       Paragraph 80 contains Plaintiffs’ characterization of State Department template letters,

12   which speak for themselves. Defendants deny the remaining allegations. If an applicant is found

13   eligible for a waiver and issued a visa the waiver is annotated on the visa. The State Department
14
     has never used separate waiver approval notice letters for waivers under INA section 212(d)(3)(A)
15
     or (B).
16
                      C.     Defendants Have Granted a “Miniscule Percentage” of Waiver
17                           Applications
18
     81.       Defendants admit that the majority of waiver applications have been denied, but deny
19
     Plaintiffs’ characterization of such number and of Defendants’ action, and deny that their conduct
20
     was or is unlawful.
21

22   82.       Paragraph 82 contains Plaintiffs’ characterization of a State Department letter, which

23   speaks for itself.

24   83.       Defendants lack knowledge or information sufficient to form a belief as to the truth of the
25   allegations, and therefore deny.
26
     84.       Paragraph 84 contains Plaintiffs’ characterization of information from a website, which
27
     speaks for itself.
28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                           3:18-cv-01587-JD
                                                       14
                                                  SBU - LEGAL
              Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 16 of 40



 1   85.     Paragraph 85 contains Plaintiffs’ characterization of information from a State Department
 2   letter, which speaks for itself.
 3
     86.     Defendants deny the first sentence in Paragraph 86. The remainder of the paragraph
 4
     contains an assumption, to which no response is required. It also contains a quote to a court
 5
     opinion, which speaks for itself.
 6

 7   87.     Paragraph 87 contains Plaintiffs’ characterization of a declaration, which speaks for itself.

 8   To the extent a response is required, Defendants admit that their use of the term “cleared for

 9   waivers” does not necessarily mean that a consular officer found the applicant eligible for a waiver
10
     and issued a visa, but only that the consular officer has received a response regarding interagency
11
     screening and vetting. Defendants deny that their conduct was or is unlawful.
12
     88.     Deny.
13
                     D.      Former Consular Officials Have Confirmed the Absence of a Meaningful
14
                             Waiver Process
15
     89.     Defendants lack knowledge or information sufficient to form a belief as to the truth of the
16
     allegations, and therefore deny.
17
     90.     Paragraph 90 contains Plaintiffs’ characterization of an affidavit and website, which speak
18

19   for themselves.

20   91.     Paragraph 91 contains Plaintiffs’ quote to an affidavit and characterization of a website,
21   which speak for themselves.
22
     92.     Paragraph 92 contains a legal conclusion, for which no response is required. It also contains
23
     Plaintiffs’ characterization of an affidavit, which speaks for itself. To the extent a response is
24
     required, Defendants deny the allegations and deny that their conduct was or is unlawful.
25

26   93.     Paragraph 93 contains Plaintiffs’ characterization of a declaration, which speaks for itself.

27   Defendants lack knowledge or information sufficient to form a belief as to the truth of the

28   allegations, and therefore deny.
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                           3:18-cv-01587-JD
                                                      15
                                                 SBU - LEGAL
             Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 17 of 40



 1   94.    Paragraph 94 contains Plaintiffs’ characterization of this action, for which no response is
 2   required. To the extent a response is required, Defendants deny the allegations and deny that their
 3
     conduct was or is unlawful.
 4

 5          IV.   The Plaintiffs

 6   95.    Defendants admit that Plaintiffs include U.S. citizens, lawful permanent residents, and
 7   Iranian, Libyan, Somali, Syrian, and Yemeni foreign nationals, who have approved immigrant
 8
     petitions on behalf of their family members, have applied for immigrant or non-immigrant visas,
 9
     or have applied for business-related or extraordinary ability visa classifications to the United
10
     States. Defendants lack knowledge or information sufficient to form a belief as to the truth of the
11

12   remaining allegations, and therefore deny.

13   96.    Defendants admit that Plaintiffs include U.S. citizens, lawful permanent residents, and

14   Iranian, Libyan, Somali, Syrian, and Yemeni foreign nationals, who have approved immigrant
15
     petitions on behalf of their family members, have applied for immigrant or non-immigrant visas,
16
     or have applied for business-related or extraordinary ability visa classifications to the United
17
     States. Defendants lack knowledge or information sufficient to form a belief as to the truth of the
18
     remaining allegations, and therefore deny.
19

20   97.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the

21   allegations, and therefore deny, and deny that their conduct was or is unlawful.
22   98.    Paragraph 98 contains legal conclusions and Plaintiffs’ characterization of this action, for
23
     which no response is required. To the extent a response is required, Defendants deny the
24
     allegations and deny that their conduct was or is unlawful.
25
     99.    Defendants admit Plaintiff Tannaz Toloubeydokhti’s nationality. Defendants lack
26

27   knowledge or information sufficient to form a belief as to the truth of the remaining allegations,

28   and therefore deny.
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                         3:18-cv-01587-JD
                                                      16
                                                  SBU - LEGAL
              Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 18 of 40



 1   100.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
 2   allegations, and therefore deny.
 3
     101.   Admit except for petition date. Defendants lack knowledge or information sufficient to
 4
     form a belief as to the truth of the remaining allegations, therefore, deny.
 5
     102.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
 6

 7   allegations, and therefore deny.

 8   103.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 9   allegations, and therefore deny.
10
     104.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
11
     allegations, and therefore deny.
12
     105.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
13
     allegations, and therefore deny.
14

15   106.   Admit except for Plaintiff Kharazmi’s national origin, Plaintiffs’ residences, and petition

16   date. Defendants lack knowledge or information sufficient to form a belief as to the truth of the
17   remaining allegations, therefore, deny.
18
     107.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
19
     allegations, and therefore deny.
20
     108.   Admit except for petition approval date. Defendants lack knowledge or information
21

22   sufficient to form a belief as to the truth of the allegations, and therefore deny.

23   109.   Admit.

24   110.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
25   allegations, and therefore deny.
26
     111.   Deny.
27
     112.   Deny the first sentence. Defendants lack knowledge or information sufficient to form a
28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                            3:18-cv-01587-JD
                                                       17
                                                 SBU - LEGAL
              Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 19 of 40



 1   belief as to the truth of the remainder of the allegations, and therefore deny.
 2   113.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the
 3
     allegations.
 4
     114.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the
 5
     allegations, and therefore deny.
 6

 7   115.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 8   allegations, and therefore deny.

 9   116.    Defendants admit Plaintiff Dr. Najib Adi’s nationality. Defendants lack knowledge or
10
     information sufficient to form a belief as to the truth of the remaining allegations, and therefore
11
     deny.
12
     117.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the
13
     allegations, and therefore deny.
14

15   118.    Admit except for petition-related dates.

16   119.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the
17   allegations, and therefore deny.
18
     120.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the
19
     allegations, therefore, deny.
20
     121.    Deny. On May 21, 2019, Dr. Adi’s mother, Ms. Mona Nasri, was found eligible for a
21

22   waiver of her ground of visa refusal and issued an immigrant visa.

23   122.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the

24   allegations, and therefore deny.
25   123.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the
26
     allegations, and therefore deny.
27
     124.    Admit Plaintiff’s nationality. Defendants lack knowledge or information sufficient to form
28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                         3:18-cv-01587-JD
                                                        18
                                                 SBU - LEGAL
              Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 20 of 40



 1   a belief as to the truth of the remaining allegations, and therefore deny.
 2   125.   Admit except for petition-related dates.
 3
     126.   Admit.
 4
     127.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
 5
     allegations, and therefore deny.
 6

 7   128.   Deny.

 8   129.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 9   allegations, and therefore deny.
10
     130.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
11
     allegations, and therefore deny. Paragraph 130 cites to a news article, which speaks for itself.
12
     Defendants aver that the first sentence conflicts with the allegations in Paragraph 133.
13
     131.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
14

15   allegations, and therefore deny.

16   132.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
17   allegations, and therefore deny.
18
     133.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
19
     allegations, and therefore deny.
20
     134.   Admit Plaintiff’s nationality. Defendants lack knowledge or information sufficient to form
21

22   a belief as to the truth of the remaining allegations, and therefore deny.

23   135.   Admit the first two sentences. Defendants lack knowledge or information sufficient to form

24   a belief as to the truth of the allegations in the last sentence, and therefore deny.
25   136.   Admit that the visa applicant was refused in accordance with the Proclamation.
26
     137.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
27
     allegations, and therefore deny.
28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                              3:18-cv-01587-JD
                                                       19
                                                  SBU - LEGAL
              Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 21 of 40



 1   138.    Deny.
 2   139.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the
 3
     allegations.
 4
     140.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the
 5
     allegations, and therefore deny.
 6

 7   141.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 8   allegations, and therefore deny.

 9   142.    Admit Plaintiff’s nationality. Defendants lack knowledge or information sufficient to form
10
     a belief as to the truth of the remaining allegations, and therefore deny.
11
     143.    Admit Plaintiff’s petition and its approval. Admit that Mr. Nagi’s wife applied for and
12
     interviewed for an immigrant visa in October 2017, and was refused a visa under INA 221(g).
13
     Defendants lack knowledge or information sufficient to form a belief as to the truth of the
14

15   remainder of the allegations, and therefore deny.

16   144.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the
17   allegations, and therefore deny.
18
     145.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the
19
     allegations, and therefore deny.
20
     146.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the
21

22   allegations, and therefore deny.

23   147.    Admit that Plaintiff is a lawful permanent resident. Defendants lack knowledge or

24   information sufficient to form a belief as to the truth of the remaining allegations, and therefore
25   deny.
26
     148.    Admit except for petition-related dates.
27
     149.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the
28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                         3:18-cv-01587-JD
                                                        20
                                                 SBU - LEGAL
              Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 22 of 40



 1   allegations, and therefore deny.
 2   150.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
 3
     allegations, and therefore deny.
 4
     151.   Admit the visa applicants were interviewed at the U.S. Embassy in Djibouti in 2018, found
 5
     ineligible for visas in accordance with the Proclamation, and considered for waivers. Defendants
 6

 7   lack knowledge or information sufficient to form a belief as to the truth of the remainder of the

 8   allegations, and therefore deny.

 9   152.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
10
     allegations, and therefore deny.
11
     153.   Deny.
12
     154.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
13
     allegations.
14

15   155.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the

16   allegations, and therefore deny.
17   156.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
18
     allegations, and therefore deny.
19
     157.   Admit except for Plaintiff’s national origin and residence.
20
     158.   Admit the petition was approved. Defendants lack knowledge or information sufficient to
21

22   form a belief as to the truth of the allegations, and therefore deny.

23   159.   Admit.

24   160.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
25   allegations, and therefore deny.
26
     161.   Deny.
27
     162.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                        3:18-cv-01587-JD
                                                      21
                                                 SBU - LEGAL
              Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 23 of 40



 1   allegations.
 2   163.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
 3
     allegations, and therefore deny.
 4
     164.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
 5
     allegations, and therefore deny.
 6

 7   165.   Admit except for Plaintiff’s national origin and residence.

 8   166.   Admit the first two sentences, except deny that USCIS approved the visa petition on March

 9   31, 2017, and aver that it was approved on March 8, 2017 and shipped to Department of State on
10
     March 31, 2017. Deny the last sentence. On July 31, 2020, Ms. Wardere’s husband was found
11
     eligible for a waiver of his ground of visa refusal and issued an immigrant visa.
12
     167.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
13
     allegations, and therefore deny.
14

15   168.   Deny.

16   169.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
17   allegations.
18
     170.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
19
     allegations, and therefore deny.
20
     171.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
21

22   allegations, and therefore deny.

23   172.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the

24   allegations, and therefore deny.
25   173.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
26
     allegations, and therefore deny.
27
     174.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                          3:18-cv-01587-JD
                                                     22
                                                SBU - LEGAL
              Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 24 of 40



 1   allegations, and therefore deny.
 2   175.    Admit that Plaintiff is a lawful permanent resident. Defendants lack knowledge or
 3
     information sufficient to form a belief as to the truth of the remaining allegations, and therefore
 4
     deny.
 5
     176.    Admit petition’s approval, that he attended an interview on that date, applied for an
 6

 7   immigrant visa, and was refused in accordance with the Proclamation. Deny that applicant was

 8   found ineligible for waiver; it is pending further action on the applicant. Defendants lack

 9   information or knowledge sufficient to form a belief as to the truth of the remaining allegations,
10
     and therefore deny.
11
     177.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the
12
     allegations, and therefore deny.
13
     178.    Deny.
14

15   179.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the

16   allegations, and therefore deny.
17   180.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the
18
     allegations, and therefore deny. Paragraph 180 also includes legal conclusions, for which no
19
     response is required. To the extent a response is required, Defendants deny the allegations and
20
     deny that their conduct was or is unlawful.
21

22   181.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the

23   allegations, and therefore deny.

24   182.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the
25   allegations, and therefore deny.
26
     183.    Plaintiff Soheil Vazehrad voluntarily dismissed this action, Doc. 132, so no response is
27
     required. To the extent a response is required, Defendants admit nationality, but lack knowledge
28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                         3:18-cv-01587-JD
                                                     23
                                                SBU - LEGAL
               Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 25 of 40



 1   or information sufficient to form a belief as to the truth of the remaining allegations, and therefore
 2   deny those remaining allegations.
 3
     184.     Plaintiffs Soheil Vazehrad and Atefehossadat Motavaliabyazan voluntarily dismissed this
 4
     action, Doc. 132, so no response is required. To the extent a response is required, Defendants
 5
     admit.
 6

 7   185.     Plaintiffs Soheil Vazehrad and Atefehossadat Motavaliabyazan voluntarily dismissed this

 8   action, Doc. 132, so no response is required. To the extent a response is required, Defendants deny

 9   and aver the petition was approved on July 26, 2016.
10
     186.     Plaintiffs Soheil Vazehrad and Atefehossadat Motavaliabyazani voluntarily dismissed this
11
     action, Doc. 132, so no response is required. To the extent a response is required, Defendants admit
12
     the interview date and that the visa application was denied on that date. Defendants lack knowledge
13
     or information sufficient to form a belief as to the truth of the remaining allegations, and therefore
14

15   deny those remaining allegations.

16   187.     Plaintiffs Soheil Vazehrad and Atefehossadat Motavaliabyazan voluntarily dismissed this
17   action, Doc. 132, so no response is required. To the extent a response is required, Defendants admit
18
     that the visa application was denied and a waiver was under consideration. On November 20, 2019,
19
     Ms. Motavaliabyazani was found eligible for a waiver of her ground of visa ineligibility and issued
20
     a nonimmigrant visa.
21

22   188.     Plaintiffs Soheil Vazehrad and Atefehossadat Motavaliabyazan voluntarily dismissed this

23   action, Doc. 132, so no response is required. To the extent a response is required, Defendants lack

24   knowledge or information sufficient to form a belief as to the truth of the allegations, and therefore
25   deny.
26
     189.     Plaintiffs Soheil Vazehrad and Atefehossadat Motavaliabyazan voluntarily dismissed this
27
     action, Doc. 132, so no response is required. To the extent a response is required, Defendants deny.
28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                           3:18-cv-01587-JD
                                                      24
                                                 SBU - LEGAL
              Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 26 of 40



 1   190.    Plaintiffs Soheil Vazehrad and Atefehossadat Motavaliabyazan voluntarily dismissed this
 2   action, Doc. 132, so no response is required. To the extent a response is required, Defendants lack
 3
     knowledge or information sufficient to form a belief as to the truth of the allegations, and therefore
 4
     deny.
 5
     191.    Plaintiffs Soheil Vazehrad and Atefehossadat Motavaliabyazan voluntarily dismissed this
 6

 7   action, Doc. 132, so no response is required. To the extent a response is required, Defendants lack

 8   knowledge or information sufficient to form a belief as to the truth of the allegations, and therefore

 9   deny.
10
     192.    Plaintiffs Soheil Vazehrad and Atefehossadat Motavaliabyazan voluntarily dismissed this
11
     action, Doc. 132, so no response is required. To the extent a response is required, Defendants lack
12
     knowledge or information sufficient to form a belief as to the truth of the allegations, and therefore
13
     deny.
14

15   193.    Plaintiffs Soheil Vazehrad and Atefehossadat Motavaliabyazan voluntarily dismissed this

16   action, Doc. 132, so no response is required. To the extent a response is required, Defendants lack
17   knowledge or information sufficient to form a belief as to the truth of the allegations, and therefore
18
     deny.
19
     194.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the
20
     allegations, and therefore deny.
21

22   195.    Admit the two aliens applied for tourist visas. Defendants lack knowledge or information

23   sufficient to form a belief as to the truth of the remainder of the allegations, and therefore deny.

24   196.    Admit that both applied for tourist visas and were interviewed on that date and such visa
25   applications were refused under INA section 221(g). Defendants lack knowledge or information
26
     sufficient to form a belief as to the truth of the remainder of the allegations, and therefore deny.
27
     197.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the
28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                            3:18-cv-01587-JD
                                                      25
                                                 SBU - LEGAL
              Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 27 of 40



 1   allegations, and therefore deny.
 2   198.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the
 3
     allegations, and therefore deny.
 4
     199.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the
 5
     allegations, and therefore deny.
 6

 7   200.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 8   allegations, and therefore deny.

 9   201.    Deny.
10
     202.    Deny. The aliens were interviewed when they applied for tourist visas and had the chance
11
     to state their purpose of travel.
12
     203.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the
13
     allegations, and therefore deny.
14

15   204.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the

16   allegations, and therefore deny.
17   205.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the
18
     allegations, and therefore deny.
19
     206.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the
20
     allegations, and therefore deny.
21

22   207.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the

23   allegations, and therefore deny.

24   208.    Admit both aliens applied for and interviewed for tourist visas in October 2017.
25   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
26
     remainder of the allegations, and therefore deny.
27
     209.    Defendants lack knowledge or information sufficient to form a belief as to the truth of the
28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                         3:18-cv-01587-JD
                                                     26
                                                SBU - LEGAL
             Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 28 of 40



 1   allegations, and therefore deny.
 2   210.   Admit both tourist visa applications were refused in accordance with the Proclamation.
 3
     Defendants lack knowledge or information sufficient to form a belief as to the truth of the
 4
     remainder of the allegations, and therefore deny.
 5
     211.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
 6

 7   allegations, and therefore deny.

 8   212.   Deny.

 9   213.   Deny. Defendants aver that Mr. Charktab Tabrizi and Ms. Rouzbehani were interviewed
10
     when they applied for tourist visas and had the chance to state their purpose of travel.
11
     214.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
12
     allegations, and therefore deny.
13
     215.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
14

15   allegations, and therefore deny.

16   216.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
17   allegations, and therefore deny.
18
     217.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
19
     allegations, and therefore deny.
20
     218.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
21

22   allegations, and therefore deny.

23   219.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the

24   allegations, and therefore deny.
25   220.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
26
     allegations, and therefore deny.
27
     221.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                          3:18-cv-01587-JD
                                                     27
                                                SBU - LEGAL
             Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 29 of 40



 1   allegations, and therefore deny.
 2   222.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
 3
     allegations, and therefore deny.
 4
     223.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
 5
     allegations, and therefore deny.
 6

 7   224.   Admit that the Ms. Mozafari and Mr. Mozaffary applied for tourist visas and Mr.

 8   Mozaffary was refused. Defendants lack knowledge or information sufficient to form a belief as

 9   to the truth of the remainder of the allegations, and therefore deny.
10
     225.   Admit Mr. Mozaffary’s interview date and that the tourist visa application was
11
     subsequently refused. Defendants lack knowledge or information sufficient to form a belief as to
12
     the truth of the remainder of the allegations, and therefore deny.
13
     226.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
14

15   allegations, and therefore deny.

16   227.   Admit.
17   228.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
18
     allegations, and therefore deny.
19
     229.   Deny.
20
     230.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
21

22   allegations, and therefore deny.

23   231.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the

24   allegations, and therefore deny.
25   232.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
26
     allegations, and therefore deny.
27
     233.   Admit.
28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                        3:18-cv-01587-JD
                                                      28
                                                SBU - LEGAL
              Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 30 of 40



 1   234.   Deny. Defendants aver that both tourist visa applications were refused.
 2   235.   Admit.
 3
     236.   Deny that Ms. Emami’s visa was revoked. Defendants lack knowledge or information
 4
     sufficient to form a belief as to the truth of the remaining allegations, and therefore deny.
 5
     237.   Deny.
 6

 7   238.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 8   allegations, and therefore deny.

 9   239.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
10
     allegations, and therefore deny.
11
     240.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
12
     allegations, and therefore deny.
13
     241.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
14

15   allegations, and therefore deny.

16   242.   Admit Plaintiff’s nationality. Defendants lack knowledge or information sufficient to form
17   a belief as to the truth of the remaining allegations, and therefore deny. This paragraph also
18
     contains a cite to information in a USCIS website, which speaks for itself.
19
     243.   Admit petition’s approval, that Mr. Babalou applied for an immigrant visa, the interview
20
     date, and was refused. Defendants lack knowledge or information sufficient to form a belief as to
21

22   the truth of the remaining allegations, and therefore deny.

23   244.   Admit that his visa application was denied on that date pursuant to the Proclamation.

24   245.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
25   allegations, and therefore deny.
26
     246.   Deny.
27
     247.   Deny, Mr. Babalou’s waiver is under consideration based on later submissions.
28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                           3:18-cv-01587-JD
                                                      29
                                                 SBU - LEGAL
             Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 31 of 40



 1   248.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
 2   allegations, and therefore deny.
 3
     249.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
 4
     allegations, and therefore deny.
 5
     250.   Admit Plaintiff’s nationality. Defendants lack knowledge or information sufficient to form
 6

 7   a belief as to the truth of the remaining allegations, and therefore deny.

 8   251.   Admit petition’s approval, that Ms. Mohammadabadi applied for an immigrant visa, the

 9   interview date, and was refused. Defendants lack knowledge or information sufficient to form a
10
     belief as to the truth of the remaining allegations, and therefore deny.
11
     252.   Admit.
12
     253.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
13
     allegations, and therefore deny.
14

15   254.   Deny.

16   255.   Admit.
17   256.   Deny.
18
     257.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
19
     allegations, and therefore deny.
20
     258.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
21

22   allegations, and therefore deny.

23   259.   Admit Plaintiff’s nationality. Defendants lack knowledge or information sufficient to form

24   a belief as to the truth of the remaining allegations, and therefore deny.
25   260.   Admit that Mr. Afshar Arjmand applied and interviewed for an immigrant visa on July 25,
26
     2017, based on an approved petition, and was refused.
27
     261.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                        3:18-cv-01587-JD
                                                      30
                                                 SBU - LEGAL
             Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 32 of 40



 1   allegations, and therefore deny.
 2   262.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
 3
     allegations, and therefore deny.
 4
     263.   Deny.
 5
     264.   Deny the last sentence. Defendants lack knowledge or information sufficient to form a
 6

 7   belief as to the truth of the remaining allegations, and therefore deny.

 8   265.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 9   allegations, and therefore deny.
10
     266.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
11
     allegations, and therefore deny.
12
     267.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
13
     allegations, and therefore deny.
14

15   268.   Admit Plaintiff’s nationality. Defendants lack knowledge or information sufficient to form

16   a belief as to the truth of the remaining allegations, and therefore deny.
17   269.   Admit that Ms. Mohammadabadi applied for an immigrant visa, based on an approved
18
     petition, and interviewed on approximately that date. Defendants lack knowledge or information
19
     sufficient to form a belief as to the truth of the remaining allegations, and therefore deny
20
     270.   Admit.
21

22   271.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the

23   allegations, and therefore deny.

24   272.   Deny.
25   273.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
26
     allegations, and therefore deny.
27
     274.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                           3:18-cv-01587-JD
                                                      31
                                                 SBU - LEGAL
              Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 33 of 40



 1   allegations, and therefore deny.
 2   275.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
 3
     allegations, and therefore deny.
 4
     276.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
 5
     allegations, and therefore deny.
 6

 7   277.   Admit Plaintiff’s nationality. Defendants lack knowledge or information sufficient to form

 8   a belief as to the truth of the remaining allegations, and therefore deny. This paragraph also

 9   contains Plaintiffs’ citation to a USCIS website, which speaks for itself, and Plaintiffs’
10
     characterization of a legal provision, which speaks for itself.
11
     278.   Admit that Ms. Maharlouei applied for an immigrant visa, based on an approved petition,
12
     was interviewed on that date, and was refused. Defendants lack knowledge or information
13
     sufficient to form a belief as to the truth of the remaining allegations, and therefore deny.
14

15   279.   Admit.

16   280.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
17   allegations, and therefore deny.
18
     281.   Deny.
19
     282.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
20
     allegations, and therefore deny.
21

22   283.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the

23   allegations, and therefore deny.

24   284.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
25   allegations, and therefore deny.
26
     285.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
27
     allegations, and therefore deny.
28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                           3:18-cv-01587-JD
                                                      32
                                                 SBU - LEGAL
              Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 34 of 40



 1   286.   Admit Plaintiff’s nationality. Defendants lack knowledge or information sufficient to form
 2   a belief as to the truth of the remaining allegations, and therefore deny.
 3
     287.   Admit that Mr. Hajiheydari applied for an immigrant visa, based on an approved petition,
 4
     was interviewed on that date, and was refused. Defendants lack knowledge or information
 5
     sufficient to form a belief as to the truth of the remaining allegations, and therefore deny.
 6

 7   288.   Admit.

 8   289.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 9   allegations, and therefore deny.
10
     290.   Deny.
11
     291.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
12
     allegations, and therefore deny.
13
     292.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
14

15   allegations, and therefore deny.

16   293.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
17   allegations, and therefore deny.
18
     294.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
19
     allegations, and therefore deny.
20
     295.   Admit Plaintiff’s nationality. Defendants lack knowledge or information sufficient to form
21

22   a belief as to the truth of the remaining allegations, and therefore deny.

23   296.   Deny visa approval. Admit that Mr. Hamami applied for an immigrant visa, based on an

24   approved petition, and was refused. Defendants lack knowledge or information sufficient to form
25   a belief as to the truth of the remaining allegations, and therefore deny.
26
     297.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
27
     allegations, and therefore deny.
28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                           3:18-cv-01587-JD
                                                      33
                                                 SBU - LEGAL
              Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 35 of 40



 1   298.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
 2   allegations, and therefore deny.
 3
     299.   Deny; applicant has not first provided the requested additional documents and information
 4
     in support of his eligibility for the immigrant visa classification sought.
 5
     300.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
 6

 7   allegations, and therefore deny.

 8   301.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the

 9   allegations, and therefore deny.
10
     302.   Defendants lack knowledge or information sufficient to form a belief as to the truth of the
11
     allegations, and therefore deny.
12

13                                        CLASS ALLEGATIONS

14   303.   Paragraph 303 contains legal conclusions to which no response is required. To the extent a
15
     response is deemed required, Defendants deny that Plaintiffs’ proposed class meet the
16
     requirements of Fed. R. Civ. P. 23. Defendants deny the remaining allegations and deny that their
17
     conduct was or is unlawful.
18
     304.   Paragraph 304 contains legal conclusions to which no response is required. To the extent a
19

20   response is deemed required, Defendants deny that Plaintiffs’ proposed class meet the

21   requirements of Fed. R. Civ. P. 23. Defendants deny the remaining allegations and deny that their
22   conduct was or is unlawful.
23
     305.   Paragraph 305 contains legal conclusions to which no response is required. To the extent a
24
     response is deemed required, Defendants deny that Plaintiffs’ proposed class meet the
25
     requirements of Fed. R. Civ. P. 23(a)(1). Defendants deny the remaining allegations and deny that
26

27   their conduct was or is unlawful.

28   306.   Paragraph 306 contains legal conclusions to which no response is required. To the extent a
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                        3:18-cv-01587-JD
                                                      34
                                                 SBU - LEGAL
              Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 36 of 40



 1   response is deemed required, Defendants deny that Plaintiffs’ proposed class meet the
 2   requirements of Fed. R. Civ. P. 23(a)(2). Defendants deny the remaining allegations and deny that
 3
     their conduct was or is unlawful.
 4
     307.    Paragraph 307 contains legal conclusions to which no response is required. To the extent a
 5
     response is deemed required, Defendants deny that Plaintiffs’ proposed class meet the
 6

 7   requirements of Fed. R. Civ. P. 23(a)(3). Defendants deny the remaining allegations and deny that

 8   their conduct was or is unlawful.

 9   308.    Paragraph 308 contains legal conclusions to which no response is required. To the extent a
10
     response is deemed required, Defendants deny that Plaintiffs’ proposed class meet the
11
     requirements of Fed. R. Civ. P. 23(a)(4). Defendants deny the remaining allegations, deny that
12
     their conduct was or is unlawful, and deny that Plaintiffs are entitled to any relief.
13
     309.    Paragraph 309 contains legal conclusions to which no response is required. To the extent a
14

15   response is required, Defendants do not deny the adequacy or experience of Plaintiffs’ counsel,

16   but deny that Plaintiffs will adequately represent the proposed class.
17   310.    Paragraph 310 contains legal conclusions to which no response is required. To the extent a
18
     response is deemed required, Defendants deny that Plaintiffs’ proposed class meet the
19
     requirements of Fed. R. Civ. P. 23(b)(2). Defendants deny the remaining allegations, deny that
20
     their conduct was or is unlawful, and deny that Plaintiffs are entitled to any relief.
21

22                                        CLAIMS FOR RELIEF
23                                    FIRST CLAIM FOR RELIEF
                                (Violation of Administrative Procure Act)
24

25   311.    Defendants repeat and re-allege the responses contained in preceding paragraphs as if fully

26   set forth herein.

27   312.    Paragraph 312 contains quotes and citations to the APA, which speaks for itself.
28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                               3:18-cv-01587-JD
                                                      35
                                                 SBU - LEGAL
             Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 37 of 40



 1   313.   Paragraph 313 consists of legal conclusions, to which no response is required. To the extent
 2   a response is required, Defendants admit that they have issued guidance but deny the remaining
 3
     allegations and deny that their actions violate or violated the APA or was unlawful.
 4
     314.   Paragraph 314 consists of legal conclusions, to which no response is required. It also cites
 5
     to regulations and the Foreign Affairs Manual, which speak for themselves. To the extent a
 6

 7   response is required, Defendants deny.

 8   315.   Paragraph 315 consists of legal conclusions, to which no response is required. To the extent

 9   a response is required, Defendants deny.
10
     316.   Paragraph 316 consists of legal conclusions, to which no response is required. To the extent
11
     a response is required, Defendants deny.
12
     317.   Paragraph 317 consists of legal conclusions, to which no response is required. It also cites
13
     to a court opinion, which speaks for itself. To the extent a response is required, Defendants deny.
14

15   318.   Paragraph 318 consists of legal conclusions, to which no response is required. To the extent

16   a response is required, Defendants deny.
17                                 SECOND CLAIM FOR RELIEF
                   (Violation of Procedural Due Process under the Fifth Amendment)
18
     319.   The Court has dismissed this count, so no response is required. Doc. 152.
19

20   320.   The Court has dismissed this count, so no response is required. Doc. 152.

21   321.   The Court has dismissed this count, so no response is required. Doc. 152.
22   322.   The Court has dismissed this count, so no response is required. Doc. 152.
23
     323.   The Court has dismissed this count, so no response is required. Doc. 152.
24
     324.   The Court has dismissed this count, so no response is required. Doc. 152.
25
     325.   The Court has dismissed this count, so no response is required. Doc. 152.
26

27   326.   The Court has dismissed this count, so no response is required. Doc. 152.

28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                         3:18-cv-01587-JD
                                                     36
                                                SBU - LEGAL
              Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 38 of 40



 1                                   THIRD CLAIM FOR RELIEF
                      (Violation of Due Process Clause under the Fifth Amendment)
 2
     327.   The Court has dismissed this count, so no response is required. Doc. 152.
 3

 4   328.   The Court has dismissed this count, so no response is required. Doc. 152.

 5   329.   The Court has dismissed this count, so no response is required. Doc. 152.

 6   330.   The Court has dismissed this count, so no response is required. Doc. 152.
 7   331.   The Court has dismissed this count, so no response is required. Doc. 152.
 8
                                     FOURTH CLAIM FOR RELIEF
 9                                          (Mandamus)

10   332.   The Court has dismissed this count, so no response is required. Doc. 152.

11   333.   The Court has dismissed this count, so no response is required. Doc. 152.
12
     334.   The Court has dismissed this count, so no response is required. Doc. 152.
13
     335.   The Court has dismissed this count, so no response is required. Doc. 152.
14
     336.   The Court has dismissed this count, so no response is required. Doc. 152.
15
     337.   The Court has dismissed this count, so no response is required. Doc. 152.
16

17   338.   The Court has dismissed this count, so no response is required. Doc. 152.

18   339.   The Court has dismissed this count, so no response is required. Doc. 152.
19
                                          PRAYER FOR RELIEF
20

21          The remainder of the complaint contains Plaintiffs’ prayer for relief, to which no response

22   is required. To the extent a response is deemed required, Defendants deny that Plaintiffs are
23   entitled to the relief they seek or any relief whatsoever, including any injunctive relief. Defendants
24
     deny that Plaintiffs are entitled to attorney’s fees and costs.
25
            All allegations that have not been specifically admitted are hereby denied.
26

27                                                   *****
28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                           3:18-cv-01587-JD
                                                       37
                                                  SBU - LEGAL
             Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 39 of 40



 1
                                      AFFIRMATIVE DEFENSES
 2

 3          Defendants will rely upon any other defenses that become known or available to them

 4   during the course of these proceedings, including at trial. In addition, Defendants assert the

 5   following affirmative defenses and reserve their right to plead additional affirmative defenses
 6
     according to proof:
 7
     1.     Plaintiffs have failed to state a claim upon which relief can be granted.
 8
     2.     The Court lacks subject matter jurisdiction to review Plaintiff’s Amended Complaint and
 9
            each cause of action therein.
10

11   3.     The Court lacks jurisdiction to grant the relief requested, including class-wide relief.

12   4.     Relief should be denied as an exercise of judicial discretion to withhold relief.
13   5.     Plaintiffs have suffered no injury
14
     6.     Defendants’ actions with respect to the claims in this case were in full compliance with
15
            law and regulation.
16
     7.     All actions taken by Defendants were grounded in good faith and are not arbitrary,
17

18          capricious, or in violation of any federal law or the United States Constitution.

19   8.     Although Defendants do not presently have specific facts in support of their remaining

20          defenses, they hereby put Plaintiffs on notice that Defendants raise the following
21          affirmative defenses, as set forth in Federal Rule of Civil Procedure 8, should Defendants
22
            become aware of facts that support those defenses, including but not limited to: estoppel,
23
            res judicata, waiver, and fraud.
24
     9.     Defendants may seek leave to amend this answer as necessary.
25

26

27

28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                          3:18-cv-01587-JD
                                                     38
                                                 SBU - LEGAL
             Case 3:18-cv-01587-JD Document 153 Filed 06/19/20 Page 40 of 40



 1
                                DEFENDANTS’ PRAYER FOR RELIEF
 2
            WHEREFORE, Defendants having fully answered Plaintiffs’ Second Amended
 3
     Complaint, respectfully pray for judgment denying each and every prayer for relief, dismissing
 4
     the action, granting Defendants their costs, and granting such other and further relief as this Court
 5
     deems just and proper.
 6

 7
     Dated: June 19, 2020                   Respectfully submitted,
 8
                                            JOSEPH H. HUNT
 9                                          Assistant Attorney General
                                            United States Department of Justice, Civil Division
10
                                            AUGUST E. FLENTJE
11                                          Special Counsel
12                                          WILLIAM C. PEACHEY
                                            Director, Office of Immigration Litigation
13                                          District Court Section
14                                          SAMUEL P. GO
15                                          Assistant Director

16                                          By: /s/ P. Angel Martinez      z
                                            P. ANGEL MARTINEZ
17                                          DAVID KIM
                                            NICOLE GRANT
18                                          Trial Attorneys
19

20

21

22

23

24

25

26

27

28
     DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT                           3:18-cv-01587-JD
                                                      39
                                                 SBU - LEGAL
